Title: To George Washington from George Clinton, 23 April 1789
From: Clinton, George
To: Washington, George



Dear Sir,
New York 23d April 1789

I have been honored with your Letter of the 25th of last Month—I begg leave to assure your Excellency that had you found it convenient to have given us your Company at my House, instead of being Burdensome, it would have afforded my Familly the highest Pleasure and Sattisfaction. We must however acquiese in your Determination, and I do it with the

less Reluctance as I observe the Arrangments made by the Senate & Representatives for your Reception appear to correspond with the Sentiments expressed by your Excellency.
Permit me however Sir now to sollicit the Honor of the Company of your Excellency and Suite at Dinner on the Day of your Arrival in this City, and to request that you will take a Bed at my House that Night—I flatter myself this will not be denied me as I presume it cannot interfere with any other Arrangment. I have the Honor to be with Sincere Respect & Esteem Your Excellency’s most Obedt Servant

Geo. Clinton

